Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments have obviated the rejections of record.  Moreover, given the extensive knowledge in the prior art about the relationship between the structure of the CD3-zeta, CD28, 4-1BB and DAP10 intracellular domains, and the binding of various signal transduction molecules to these domains, it is the examiner’s opinion that as of the effective priority date for the instant claims the skilled artisan could, in the absence of undue experimentation, make and use CAR molecules comprising intracellular domains having up to 90% identity relative the intracellular signaling domains of CD3-zeta, CD28, 4-1BB and DAP10 recited in the instant claims.

This opinion is based in part of the teachings of Zhao et al. (The Journal of Immunology, 2009, Vol 183, pp 5563-5574) concerning CD3-zeta ITAM structure and function; and further on the teachings of Jang et al. (BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS (1998)), Vol 242, pp 613-620) describing the relationship between the sequence of the 4-1BB cytoplasmic domain and the binding of certain signal transduction molecules thereto, and further the effect of certain 4-1BB cytoplasmic mutations on TRAF2 binding (see Fig. 2); Arch et al. (MCB, Jan. 1998, p. 558–565), describing the effect of C-terminal truncations on murine 4-1BB signaling and showing the close homology between human and murine 4-1BB cytoplasmic domains (see Fig. 3); and Barao et al. (Front Immunol. 2013 Jan 4;3:402), describing the knowledge in the art of 4-1BB cytoplasmic domain structure and function at page 4, col. bridging paragraph.  This opinion is further based on the teachings of concerning the structure and function of the CD28 and DAP10 cytoplasmic domains and the binding of certain signal transduction molecules thereto (see, e.g., Esensten et al., Immunity, pp 973-988, 2016; Tian et al., Proc Natl Acad Sci U S A. 2015 Mar 31;112(13):E1594-603; Upshaw et al., Nat Immunol. 2006 May;7(5):524-32 and Supplemental pages 1-6)(all cited herewith).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644